Exhibit 10.1

 

LOGO [g454249g0602015836358.jpg]

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Award Agreement”) is entered into as
of June 3, 2018 (the “Grant Date”) by and between Great Plains Energy
Incorporated (the “Company”) and                      (“Grantee”). All
capitalized terms in this Award Agreement that are not defined herein shall have
the meaning ascribed to such terms in the Company’s Amended Long-Term Incentive
Plan, as amended and restated effective May 3, 2016 (the “Plan”).

WHEREAS, Grantee is employed by the Company or one of its subsidiaries and the
Company desires to (i) encourage Grantee to acquire a proprietary and vested
long-term interest in the growth and performance of the Company, (ii) provide
Grantee with an incentive to enhance the value of the Company for the benefit of
its customers and shareholders, and (iii) encourage Grantee to remain in the
employ of the Company or its successor after the closing of the transaction
involving the Company and Westar, Inc. (the “Merger”); and

WHEREAS, the Company wishes to grant to Grantee, and Grantee wishes to accept,
an Award of Restricted Stock Units, pursuant to the terms and conditions of the
Plan and this Award Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

 

1. Restricted Stock Unit Award. The Company hereby grants to Grantee an Award of
[Number] Restricted Stock Units (the “RSUs”). Each RSU represents the right to
receive one Share, subject to the terms and conditions set forth in this Award
Agreement and the Plan. Except as otherwise specifically provided herein, this
Award of RSUs is subject to and governed by the applicable terms and conditions
of the Plan, which are incorporated herein by reference.

 

2. Terms and Conditions. This Award of RSUs is subject to the following terms
and conditions:

 

  a. Grant of RSUs. The RSUs granted hereunder shall be credited to Grantee’s
RSU Account as of the Grant Date. The RSU Account shall be maintained for
recordkeeping purposes only and the Company shall not be obligated to segregate
or set aside assets representing securities or other amounts credited to
Grantee’s RSU Account. All amounts credited to the RSU Account shall continue
for all purposes to be part of the general assets of the Company.



--------------------------------------------------------------------------------

  b. Vesting of RSUs. Provided that Grantee remains continuously employed by the
Company or one of its subsidiaries, affiliates, or successors during the period
beginning on the “Closing Date” (as defined in the Amended and Restated
Agreement and Plan of Merger by and among Westar Energy, Inc., Great Plains
Energy Incorporated, Monarch Energy Holding, Inc., and King Energy, Inc., dated
as of July 9, 2017) of the Merger through June 5, 2020 (the day after the second
anniversary of the Closing Date) (the “Restricted Period”), 100% of the RSUs
shall vest on June 5, 2020 (the “Vesting Date”). If Grantee’s employment
terminates for any reason (including by reason of voluntary resignation, death,
disability or dismissal by the Company with or without cause), other than a
Post-Merger CiC Termination, before the Vesting Date, Grantee will immediately
forfeit all the RSUs (and any additional RSUs that have been credited due to the
conversion of Dividend Equivalents in accordance with paragraph (e) below)
credited to Grantee’s RSU Account. If Grantee experiences a Post-Merger CiC
Termination, 100% of the RSUs (and any additional RSUs that have been credited
to Grantee’s RSU Account due to the conversion of Dividend Equivalents in
accordance with paragraph (e) below) shall vest on the date Grantee experiences
the Post-Merger CiC Termination (the “Post-Merger CiC Termination Vesting
Date”). For purposes of this Award Agreement, a “Post-Merger CiC Termination”
occurs if during the Restricted Period: (i) Grantee’s employment with the
Company, its affiliates, and its successors is terminated by the Company, other
than for Cause, after a Change in Control occurring subsequent to the Merger, or
(ii) Grantee voluntarily resigns for Good Reason after a Change in Control
occurring subsequent to the Merger.

 

  c. Limits on Transfer of RSUs. Subject to any exceptions set forth in the
Plan, during the Restricted Period and until such time as the RSUs are settled
in accordance with the terms of this Award Agreement, neither the RSUs nor any
rights relating thereto may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the RSUs or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the RSUs will be immediately forfeited by Grantee and all of Grantee’s rights to
the RSUs shall immediately terminate without any payment, settlement, or
consideration by the Company.

 

  d. No Rights as a Shareholder until RSUs Settled. Grantee shall not have any
rights of a shareholder with respect to the Shares underlying the RSUs unless
and until the RSUs vest and are settled by the issuance of Shares. Upon and
following the settlement of the RSUs, Grantee shall be the record owner of the
Shares underlying the RSUs unless and until such Shares are sold or otherwise
disposed of, and as record owner shall be entitled to all the rights of a
shareholder of the Company.

 

  e.

Dividend Equivalents. If, prior to the settlement date, the Company declares a
cash dividend on Shares, then, on the payment date of the dividend, Grantee’s
RSU Account shall be credited with additional RSUs. The number of additional
RSUs credited (including a fractional RSU) shall be the quotient obtained by
dividing the aggregate cash amount that would have been paid as a dividend on



--------------------------------------------------------------------------------

  the Shares underlying all RSUs credited to Grantee’s RSU Account by the Fair
Market Value of a Share on the date such dividend payment is made to the Company
shareholders. Any additional RSUs credited to Grantee’s RSU Account which are
attributable to Dividend Equivalents shall be subject to the same risk of
forfeiture, same transferability restrictions and the same vesting conditions,
and result in the issuance of Shares at the same time and same manner, as the
original underlying RSUs. If, prior to the settlement date, the Company declares
a stock dividend on Shares, then, on the payment date of the stock dividend,
Grantee’s RSU Account shall be credited with additional RSUs as if each RSU in
the RSU Account were a Share.

 

  f. Settlement of RSUs. No later than 30 days after the earlier of (i) the
Vesting Date or (ii) the Post-Merger CiC Termination Vesting Date, the Company
shall issue and deliver to Grantee a number of Shares equal to the aggregate
number of RSUs (with any fractional RSU being rounded to the nearest whole
number) then credited to Grantee’s RSU Account and vested.

 

  g. Tax Withholding on RSU Settlement. No Shares will be delivered under this
Agreement until either (i) Grantee has paid to the Company the amount that must
be withheld under federal, state, and local income and employment tax laws or
(ii) Grantee and the Company have made satisfactory provision for the payment of
such taxes. Unless otherwise not permitted by the Compensation and Development
Committee (which may disallow Share withholding at any time) or contrary to an
election Grantee submitted to the Company in accordance with established Company
policy, the Company shall first withhold such taxes from the Shares (valued at
their Fair Market Value) otherwise eligible to be delivered under this Award, if
any.

 

3. Amendment. This Award Agreement may be amended only in the manner provided by
the Company evidencing both parties’ agreement to the amendment. This Award
Agreement may also be amended, without prior notice to Grantee and without
Grantee’s consent prior to any Change in Control by the Committee if the
Committee in good faith determines the amendment does not materially adversely
affect any of Grantee’s rights under this Award Agreement.

 

4. Entire Agreement. This Award Agreement contains the entire agreement between
Grantee and the Company with respect to the subject matter hereof, and
superseded all prior agreements or understandings between the parties relating
thereto.

 

5. Contingent Nature of Agreement. Notwithstanding anything else herein to the
contrary, this Agreement is contingent on both (i) the closing of the Merger and
(ii) the Company’s receipt of an executed copy of the Agreement.

GREAT PLAINS ENERGY INCORPORATED

 

By:  

 

     By:  

 

  Terry Bassham        Grantee          Date: June     , 2018